Case 6:19-cv-00288-JDK-KNM Document 16 Filed 06/22/20 Page 1 of 2 PageID #: 37



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 PATRICK D. EALY,                                 §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §
                                                            Case No. 6:19-CV-288-JDK-KNM
                                                  §
 DEBORAH OAKES EVANS, ET AL.,                     §
                                                  §
        Defendants.                               §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff Patrick D. Ealy, an inmate proceeding pro se, filed the above-styled and numbered

 civil rights lawsuit pursuant to 42 U.S.C. § 1983. This case was referred to United States

 Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. On September 11, 2019, Judge

 Mitchell issued a Report and Recommendation (Docket No. 14), recommending that Plaintiff’s

 action be dismissed with prejudice as frivolous until Plaintiff can show that the conviction that he

 challenges has been overturned, expunged, or otherwise set aside. Id. at 3. A return receipt

 indicating delivery to Plaintiff was received by the Clerk on September 20, 2019. Docket No. 15.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

 § 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

 (extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

 objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 for clear error or abuse of discretion and reviews her legal conclusions to determine whether they



                                             Page 1 of 2
Case 6:19-cv-00288-JDK-KNM Document 16 Filed 06/22/20 Page 2 of 2 PageID #: 38



 are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

 standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

 the Report and Recommendation of the United States Magistrate Judge (Docket No. 14) as the

 findings of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 14)

 be ADOPTED. It is further

        ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE as

 frivolous until Plaintiff can show that the conviction that he challenges has been overturned,

 expunged, or otherwise set aside.



        So ordered and signed on this
        Jun 22, 2020




                                             Page 2 of 2
